IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2016-CA-01496-COA

ESTATE OF FRANCIS N. BURGESS SR.                                             APPELLANT

v.

H. ALEX TROTTER                                                                APPELLEE

DATE OF JUDGMENT:                          09/19/2016
TRIAL JUDGE:                               HON. WILLIAM A. GOWAN JR.
COURT FROM WHICH APPEALED:                 HINDS COUNTY CIRCUIT COURT,
                                           FIRST JUDICIAL DISTRICT
ATTORNEYS FOR APPELLANT:                   JOE S. DEATON III
                                           RICHARD JASON CANTERBURY
ATTORNEY FOR APPELLEE:                     JOHN DENVER FIKE
NATURE OF THE CASE:                        CIVIL - PROPERTY DAMAGE
DISPOSITION:                               AFFIRMED AS MODIFIED - 04/03/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., CARLTON AND GREENLEE, JJ.

       IRVING, P.J., FOR THE COURT:

¶1.    The Estate of Francis N. Burgess Sr. (Burgess) appeals the judgment of the Hinds

County Circuit Court, First Judicial District, rendered in favor of H. Alex Trotter (Trotter).

Burgess submits three alleged errors: (1) the trial court’s order was against the overwhelming

weight of the evidence; (2) the amount of damages awarded was not supported by the

evidence; and (3) the trial court erred by failing to articulate its findings of fact and

conclusions of law.

                                          FACTS

¶2.    On May 12, 1999, Trotter filed a complaint in the County Court of Hinds County,
First Judicial District, against his neighbor, Burgess. Trotter alleged that Burgess had

trespassed on his land numerous times, removed posted signs, and damaged various items

of property. While the case was pending, an ancillary chancery court proceeding concerning

the ownership of the land in question was also ongoing, and, ultimately, the chancery court

ruled that Trotter was the owner of the land in dispute. In the interim, Burgess passed away.1

¶3.    During the trial, which was held in 2014, Trotter submitted financial documents to

substantiate his claims for damages. Trotter also called numerous witnesses to testify as to

Burgess’s activities on his land. Burgess filed a motion for findings of fact and conclusions

of law on January 14, 2014. The county court entered its order on January 31, 2014, finding

that Burgess had trespassed on property owned by Trotter. The county court awarded Trotter

$59,915.40 in damages and $13,181 in attorney’s fees. The county court’s order was later

amended to include an eight percent post-judgment-interest adjustment. On February 19,

2014, the county court entered an order denying Burgess’s January 14 motion.

¶4.    On March 14, 2014, Burgess appealed the county court’s judgment to the circuit court.

Burgess cited four alleged errors: (1) the county court erred by failing to make findings of

fact; (2) the award of damages was not supported by substantial evidence; (3) the award of

post-judgment interest was improper; and (4) the award of attorney’s fees was improper. On

September 19, 2016, the circuit court affirmed the county court’s judgment with respect to



       1
         Any further references to Burgess will refer to his estate’s representation of this
matter, unless otherwise stated or context dictates differently.

                                              2
issues one through three, but found that attorney’s fees were improper. Burgess appeals.

                                        DISCUSSION

¶5.    The standard of review for “factual determinations made by the trial judge as the sole

trier of fact in a bench trial is the substantial evidence standard. The findings of the trial

judge will not be disturbed unless the judge abused his discretion, was manifestly wrong or

clearly erroneous or applied an erroneous legal standard.” Delta Reg’l Med. Ctr. v. Taylor,

112 So. 3d 11, 19 (¶21) (Miss. Ct. App. 2012) (internal quotations and citations omitted).

¶6.    In addition to Burgess’s arguments below, he contends that there should have been

a jury trial. Trotter correctly responds that this issue was not brought before the county court,

and there is no evidence in the record that Burgess requested a jury trial or objected to a

bench trial. As such, this issue is procedurally barred.

       I.     Weight of the Evidence

¶7.    Burgess argues that Trotter’s claims are not supported by substantial, credible, and

reasonable evidence. He asserts that the county court erred by misjudging the credibility of

Trotter and his witnesses; admitting Trotter’s financial records; and not ruling in accordance

with what he believes was overwhelming evidence against Trotter. Trotter argues that based

on the record, which is replete with eyewitness testimony, and documentary evidence to

support the damages award, the decision of the court should be affirmed.

¶8.    The county court found that the testimony and supporting documentation established

that Burgess: (1) destroyed Trotter’s fence surrounding his property several times; (2) burned


                                               3
hay located on Trotter’s property; (3) plowed up Trotter’s crops; (4) damaged Trotter’s

tractor; (5) destroyed several “no trespassing” signs located on Trotter’s property; (6) caused

Trotter to have to hire a surveyor on multiple occasions; (7) assaulted Trotter, resulting in

medical bills; and (8) was responsible for several other property-related damages.

¶9.    Trotter testified as to each of those eight allegations and provided documentary

evidence to substantiate the amount of damages. He stated that he personally witnessed most

of the damage, he was assaulted by Burgess, and he had to call the police several times

because of Burgess’s actions. In addition to Trotter’s testimony, the county court heard from

several other witnesses who testified that they personally saw Burgess trespass on Trotter’s

property and cause damage. Elmer Everett, one of Trotter’s employees, testified that he saw

Burgess tear down Trotter’s fences, damage Trotter’s trailer, assault Trotter, and plow up

Trotter’s fields. Trotter’s wife, Donna Trotter, testified that she saw Burgess cut down

fences on three separate occasions. Trotter’s oldest son, Wilson Trotter, testified that he saw

Burgess cut down Trotter’s fences, and, although he was not personally there to witness

Burgess burning the hay or plowing the fields, Wilson testified as to his personal knowledge

of the aftermath.

¶10.   As stated, in “a bench trial, the [trial judge] is the finder of fact and, thus, solely

determines the credibility of witnesses and the weight to give to the evidence. We cannot

reweigh the evidence and must defer to the [trial judge]’s findings of the facts, so long as

they are supported by substantial evidence.” Stasher v. Perry, 217 So. 3d 765, 772 (¶31)


                                              4
(Miss. Ct. App. 2017) (internal quotations and citations omitted).

¶11.   Based on the record, we find that the county court’s findings are supported by

substantial evidence. Thus, this issue is without merit.

       II.    Damages

¶12.   Next, Burgess argues that the county court erred in awarding Trotter damages. He

states that the damages should not have been awarded because they were not based on

adequate proof and were too speculative. He also contends that because the county court did

not issue findings of fact, it is unknown whether certain items were improperly included in

the court’s calculation of damages. He therefore requests that the case be reversed and

remanded for the county court to make specific findings of fact.

¶13.   Trotter notes that he introduced evidence in the form of canceled checks, estimates

for fencing replacement, costs for surveys, labor for repairs, repairs for damaged tractor

parts, damaged trailer parts, lost hay costs, and costs to repair a damaged hay field. Trotter

argues on appeal that the record is void of any cross-examination which would call into

question the validity of the expenses and damages and that there were no objections from

Burgess when the evidence was introduced. Trotter is incorrect. There were numerous

objections to the introduction of certain evidence offered by Trotter. Additionally, the record

reflects that Burgess’s attorney’s cross-examination attacked the validity of the evidence

offered against Burgess. Nevertheless, we find that the court’s award of damages is

supported by substantial evidence.


                                              5
       It is well-understood that in an action seeking damages, the plaintiff bears the
       burden of proof as to the amount of damages. This requires the plaintiff to
       place into evidence such proof of damages as the nature of case permits, with
       as much accuracy as is reasonably possible. Where the existence of damages
       has been established, the plaintiff will not be denied the damages awarded by
       a fact finder merely because a measure of speculation and conjecture is
       required in determining the amount of the damages.

J.K. v. R.K., 30 So. 3d 290, 299 (¶34) (Miss. 2009) (internal quotations and citations

omitted). Based on our review of the record, we find that Trotter satisfied his obligation to

prove by credible evidence that he suffered the damages that he claimed, except as to the

amount claimed for the repair of the fence. We find that the amount for the cost of the fence

should be $45,833.68, rather than the claimed amount of $47,743.40.2 Therefore, as

discussed more fully below, we modify the judgment to reflect an amount of $58,005.68,

with the judgment accruing post-judgment interest at the rate of eight percent.

¶14.   The dissent takes issue with the amount of damages awarded by the trial court,

explaining that the mathematical calculation for the fence repair on the damage summary

sheet submitted by Trotter is incorrect and that the supporting documentation does not

support the ultimate figure reflected on the damage summary sheet as the total cost for

repairing the fence. The dissent, in further buttressing its argument that the evidence does

not support the amount of damages awarded, points out that Trotter testified to the penny

about a cost-estimate proposal that he received for repairing the fence, yet he did not produce


       2
          Trotter offered a damage summary sheet into evidence that showed the total
damages suffered to be $59,915.40. Included in that total was $47,743.40 representing the
cost to repair the fence four different times.

                                              6
it, and more importantly, did not hire the preparer of the estimate, nor any third party, to

repair the fence. Finally, the dissent argues that “there is no evidence that Trotter ever paid

the amount of the estimate, or anything close to it, to replace the fence”—pointing out that

the checks and receipts that Trotter presented total only about $10,000.

¶15.   We agree with the dissent that the damage summary sheet indicates that the cost for

repairing the fence is shown as $11,348.42 and that four times that figure equals $45,393.68,

not $47,743.40, as reflected on the summary sheet.3 The dissent is correct that Trotter did

not produce an estimate for $11,348.42. He did, however, produce an estimate for

$11,935.85 from All Metro Fence Company, dated January 2, 2014.

¶16.   Danny Street, owner of All Metro Fence Company, was accepted as a person qualified

to give cost estimates for building farm fences. He testified that he had been in the fence

building business approximately nine years. He further testified that he had visited Trotter’s

farm and had observed fences knocked down on the property. He could not recall the precise

year that occurred, but he knew that it was not as far back as 1997, 1998, or 1999. However,

he testified that back then, the cost would have been approximately four percent less than the

cost in 2014. Therefore, the evidence shows that Trotter proved by credible evidence that

the cost of repairing the fence at the time Burgess destroyed it four times was at least

$11,458.42 ($11,935.85 minus four percent—$477.43—equals 11,458.42).



       3
         Trotter testified that Burgess destroyed sections of Trotter’s fence four times and
that he had to repair it on four separate occasions.

                                              7
¶17.   Trotter was entitled to recoup the aggregate cost of having to repair his fence the four

times that Burgess destroyed it. It appears the dissent concedes as much but argues that

since Trotter repaired the fence himself, using his farm labor, and presented receipts, which

represented only some of the repair costs claimed, he was only entitled to receive the exact

amount of the total of the receipts produced, despite Trotter’s testimony that the receipts did

not cover all of his costs. It is obvious to us that the purpose of Street’s testimony was to

show the reasonableness of the cost claimed by Trotter for the restoration of his fence.

¶18.   For several reasons, we cannot agree with the apparent view of the dissent that since

Trotter chose to repair the fence himself (using his farm laborers), he was not entitled to

receive the amount that a commercial fence builder like All Metro Fence Company would

have charged. First, there is no requirement in our law that Trotter had to repair the fence

at all before he could recover from Burgess for the damages that Burgess caused. He could

have chosen to prove his damages by showing what it would have cost him to have it

repaired by a commercial entity in the fence building/repair business and simply kept the

money. Second, our law does not require that the cost an injured party is entitled to receive

to repair his property damaged by another must be diminished if the injured party is able to

repair the damaged property himself at a cost less than that charged by a qualified

commercial entity. Third, the measure of damages due an injured party is determined by the

reasonableness of the amount claimed to make the injured party whole, and the fact that the

injured party can, and may, repair the property himself at a lower cost is of no consequence.


                                              8
Would an automobile body shop owner be precluded from recovering the commercial cost

of repairing his vehicle damaged by another simply because he could repair it cheaper than

what it would cost him to have it repaired by another body shop not extending any

professional courtesies? We think not. The amount that it takes to make an injured person

whole—and the amount that the tortfeasor must pay—is not dependent upon the skills or

ingenuity of the injured party or the consideration that others may extend to him regarding

his injury.

¶19.   We agree that Trotter did not produce receipts totaling anything near the amount he

claimed. However, we see no reason to reverse the amount of damages awarded based on

the proof presented. In arriving at this conclusion, we note that there was no objection to

Street being accepted as a person qualified to give cost estimates for building/repairing farm

fences, nor was there any objection to composite Exhibit No. 7, that contained the $11,935.85

proposal for repairing the amount of fence destroyed by Burgess. As stated, Street testified

without objection that at the time of the destruction of the fence by Burgess, it would have

cost approximately four percent less than the amount of his current proposal to repair the

fence. Trotter testified without objection that Burgess destroyed Trotter’s fence four times

and that Trotter repaired the fence on four separate occasions. And finally, of utmost

importance is the fact that Burgess offered no evidence contradicting or rebutting any of

Street’s testimony regarding the cost of repairing the fence.

¶20.   The dissent says that the essence of our holding is: if someone knocks down a


                                              9
property owner’s fence, and the property owner has the fence repaired at a cost of only

$10,000, the property owner can nevertheless recover $45,000 in damages as long as the

property owner can find someone to give him an estimate of $45,000 for a new fence. That

view is a gross misrepresentation of the facts and what we hold. In reaching this conclusion,

the dissent overlooks some undisputed facts.

¶21.   First, as stated, Trotter testified that Burgess destroyed Trotter’s fence on four separate

occasions, and Trotter repaired it on four separate occasions. This testimony was not

rebutted. Trotter’s failure to produce receipts totaling the amount that he claimed he was

damaged does not refute his testimony that he repaired the fence on four separate occasions,

nor does it prove that his damages only totaled the amount of the receipts that he was able

to produce. Such failure is simply a fact to be weighed by the fact finder.

¶22.   Second, by his testimony, Trotter established that other receipts existed at one time;

he was just unable to locate all of them. That he could not locate all of them does not

necessarily render his testimony incredible given that the destruction of the fence occurred

more than fourteen years prior to the trial. In any event, this was also a fact to be weighed

by the fact finder.

¶23.   Third, even if Trotter had been able to locate and present receipts for all of his

expenditures, he still would have had to show that the expenditures were reasonable and

necessary. What if Trotter had produced receipts totaling $75,000 and testified that all of the

expenditures were incurred in repairing the fence that Burgess destroyed, would he have been


                                               10
able to recover that amount simply because he was able to produce receipts totaling $75,000?

Of course not; he still would have had to show that the amount claimed was reasonable and

necessary. Such example exposes the fallacy of the dissent’s argument that Trotter was not

entitled to recover the reasonable cost of the necessary repairs to his fence simply because

he did not have all the receipts representing the expenditures that he incurred in making the

repairs. If that were true, then the opposite corollary would be too. In the $75,000 fact

scenario, Trotter, without providing any additional evidence, could recover the $75,000.

¶24.   Street’s testimony completed Trotter’s burden of proof to show that the cost claimed

was reasonable. No one disputes that repairing the fence was necessary or that Trotter

repaired it four times. As stated, the dissent’s contention—that Trotter is not entitled to

recover the reasonable cost of the necessary repair of his fence that Burgess destroyed

because he repaired the fence himself, perhaps for an amount less than the market rate, rather

than have it repaired by someone else at the market rate—is not supported by our law.

Reasonable cost is determined by what a qualified person—performing the kind of services

that are required to make the necessary repairs—would charge the general public to make the

repair, not by the number of receipts that an individual whose property has been destroyed

produces and assigns to the repair job. Here, the market rate for the repair was provided by

the unchallenged testimony of Street.

¶25.   Extending the dissent’s reasoning to its furthest extent would produce abnormal

results that have no basis in the law. Consider this: would not a property owner—who gets


                                             11
three cost-estimate proposals from three persons who are qualified to give estimates for the

repair of his property that has been damaged or destroyed by another and collects the amount

specified in the lowest proposal from the person who caused the damage, but repairs his

property himself for an amount lesser than the amount of the lowest proposal—commit fraud,

and, presumably, be liable for the difference to the person who damaged his property?

¶26.   Based on the evidence presented, the trial court could reasonably find from substantial

evidence that for the four times that Trotter had to repair his fence, he was entitled to four

times the amount that it would cost for one repair. Street’s testimony was sufficient to

establish the reasonable cost of one repair. Doing the calculation reveals that the amount to

assign to the cost of the fence repair is $45,833.68. On the damage summary sheet, the cost

of the fence repair is listed as $47,743.40. Not listed is the hospital expense that Trotter

incurred when he had to be taken to the hospital after being assaulted by Burgess. Trotter

testified that his hospital cost was $1,000. We are reasonably sure that Trotter endured some

pain and suffering as a result of the assault. However, apparently he did not make a claim

for any. As stated, the total judgment awarded was $59,915.40. We find from our perusal

of the record substantial evidence to support it. Nevertheless, the judgment included a

specific amount ($47,743.40) as the cost of repairing the fence, and the evidence supports

a finding that the fence could have been repaired four times for $45,833.68, a net difference

of $1,909.72. We, therefore, modify the judgment to reflect this change, and affirm the

judgment in the modified amount of $58,005.68, plus post-judgment interest at the rate of


                                             12
eight percent.

       III.      Findings of Fact and Conclusions of Law

¶27.   Finally, Burgess asserts that the county court erred by not providing findings of fact

and conclusions of law after he made two requests that they be provided. “In all actions tried

upon the facts without a jury the court may, and shall upon the request of any party to the suit

or when required by these rules, find the facts specially and state separately its conclusions

of law thereon and judgment shall be entered accordingly.” M.R.C.P. 52(a).

¶28.   Trotter notes that when the county court was prepared to hear Burgess’s motion,

Burgess’s counsel had voluntarily left the court, without arguing the motion. Trotter also

asserts that there were sufficient findings of fact in the county court’s opinion as evidenced

by the circuit court’s conclusion that it could not “say the county court failed to make

findings of fact although the order is rather short, it does list the particular conduct for which

damages are awarded.” “[A]lthough [appellate courts] prefer[] trial courts to make separate

particularized findings of fact and conclusions of law, general findings of fact and

conclusions of law do not require reversal, and they technically conform to the requirements

of [Rule] 52.” Ill. Cent. R. Co. v. McDaniel, 951 So. 2d 523, 529 (¶21) (Miss. 2006). Based

on trial testimony and documentary evidence, the trial court properly found that Burgess

repeatedly trespassed onto Trotter’s land causing severe damage by willfully doing things

such as tearing down fences, burning hay, plowing crops, and damaging farm equipment.

Although short, the court articulated its findings, and we find them sufficient to satisfy the


                                               13
requirements of Rule 52(a). This issue is without merit.

¶29.   AFFIRMED AS MODIFIED.

    LEE, C.J., BARNES, CARLTON, GREENLEE AND WESTBROOKS, JJ.,
CONCUR. FAIR, J., CONCURS IN PART AND IN THE RESULT WITHOUT
SEPARATE WRITTEN OPINION. TINDELL, J., CONCURS IN RESULT ONLY
WITHOUT SEPARATE WRITTEN OPINION. WILSON, J., CONCURS IN PART
AND DISSENTS IN PART WITH SEPARATE WRITTEN OPINION, JOINED BY
GRIFFIS, P.J.

       WILSON, J., CONCURRING IN PART AND DISSENTING IN PART:

¶30.   I concur in Parts I and III of the majority opinion, as I agree that there was evidence

to support the trial judge’s findings that Burgess trespassed and caused damage to Trotter’s

property, and I agree that the trial judge made sufficient findings under Rule 52. However,

I dissent as to Part II because the evidence does not support the amount of damages awarded.

I would reverse and remand for a new trial on damages.

¶31.   A one-page “Damage Summary” that “[Trotter] and [his lawyer] composed in

anticipation of trial” was admitted into evidence over Burgess’s objections. The document

lists eleven types of alleged damages totaling $59,915.40, and the trial judge ultimately

awarded Trotter exactly that amount in damages. The most significant line on the list by far

relates to Burgess’s destruction of Trotter’s fence. The line, which accounts for almost

eighty percent of Trotter’s alleged damages, states as follows:

              1. Cost of Fence - ($11,348.42 x 4)                 $47,743.40

¶32.   Trotter and other witnesses testified that Burgess completely destroyed Trotter’s

approximately half-mile fence four different times, hence the notation, “x 4.” Trotter said

                                             14
that this occurred in September 1998 and in January, February, and March 1999.

¶33.   There was testimony to support Trotter’s claim that Burgess damaged or destroyed the

fence four times, but the basis for Trotter’s damages claim and calculation is not entirely

clear and lacks support in the evidence. To begin with, the math is wrong. $11,348.42

multiplied by four is only $45,393.68—or $2,349.72 less than Trotter claims. I cannot

discern from the record an explanation for this error.

¶34.   But the problems with this claim for damages run deeper than bad math. Trotter

testified that at an unspecified time he obtained an “estimate” for the cost of replacing the

fence from an unidentified third party. Although Trotter testified to the amount of this

estimate to the penny, he did not introduce the actual estimate into evidence. Apparently, he

no longer had it. More important, there is no evidence that Trotter ever paid that amount, or

anything close to it, to replace the fence. Nor is there any evidence that any third party ever

did any work for Trotter based on the estimate. Rather, witnesses testified that Trotter’s

farmhand, Elmer Everett, and Trotter’s son, Wilson, repaired the fence with the help of some

other workers who Trotter paid by the hour.

¶35.   Consistent with his testimony, Trotter offered as evidence a number of cancelled

checks payable to Everett and others with notations such as “farm labor” and a number of

receipts from a hardware store for barbed wire and other materials. The checks were written

in 1998, 1999, and 2000; they cover the entire time period of the four alleged incidents, and

some even predate the first alleged fence destruction. Trotter testified that the checks


                                              15
showed “many of the expenses that [he] incurred” rebuilding the fence, and he testified that

he “ha[d] a lot of [the checks],” but some were missing. However, all of these cancelled

checks and receipts appear to reflect only about $10,000 in expenditures by Trotter. There

is no evidence in the record to indicate that the actual cost of repairing the fence was

anything close to the $47,743.40 that Trotter claimed as damages.

¶36.   “Where the injury to property is repairable, the cost of repairs is a proper measure of

damages.” Thomas v. Global Boat Builders & Repairmen Inc., 482 So. 2d 1112, 1115 (Miss.

1986) (quoting Teledyne Exploration Co. v. Dickerson, 253 So. 2d 817, 819 (Miss. 1971)).

A plaintiff’s “proof must establish (1) that the repairs were necessary as the result of the

wrongful act, and (2) that the cost was reasonable.” Id. “[A] plaintiff is required to place

into evidence such proof of damages as the nature of his case permits, with as much accuracy

as is reasonably possible for him.” Id. at 1116.4 “When a plaintiff has available to him

sources and means whereby damages may be calculated to a fair degree of certainty, as in this

case, and he does not secure for trial such available proof, the [trial] judge is perfectly correct

in presuming if the plaintiff had any actual proof of damages he would have come forward



       4
         Although the majority emphasizes that the trial occurred fourteen years after the
events at issue, see ante at ¶22, Trotter and Burgess were already involved in related
litigation when these events occurred, see Burgess v. Trotter, 840 So. 2d 762, 764 (¶3)
(Miss. Ct. App. 2003), and Trotter filed the complaint in this case only two months after the
fourth alleged fence destruction. The law presumes that Trotter retained whatever proof of
damages he had. See Thomas, 482 So. 2d at 1117. The majority, in contrast, assumes that
Trotter lost or lacked documentation for about $37,000 out of a claim for $47,743.40 in
damages.

                                                16
with it.” Id. at 1117.

¶37.   An estimate for repairs may be valid evidence of damages in cases in which the

damage to the property has not been repaired at the time of trial. However, when, as in this

case, the property has already been repaired, it makes no sense to award damages based on

an alleged estimate by an unidentified third party who apparently did not make the repairs.

The actual cost of the repairs should be the measure of damages, and it was Trotter’s burden

as the plaintiff to demonstrate the actual cost he incurred in making the repairs.

¶38.   Bottom line, this is what the majority opinion holds: If someone knocks down my

fence, and I actually have the fence repaired at a cost of only $10,000, I can nevertheless

recover $45,000 in damages as long as I can find someone to give me an estimate of $45,000

for a new fence.5 That is not the law. Thomas, 482 So. 2d at 1115 (“Where the injury to

property is repairable, the cost of repairs is a proper measure of damages.”).6 To be clear,

the problem in this case is not simply that Trotter produced just $10,000 in checks and

receipts to support a claim for $47,743.40 in damages. The problem is that Trotter produced

       5
         The majority alternately defends this holding, see, e.g., ante at ¶¶18, 24, and
disavows it, see, e.g., ante at ¶20. The majority also makes various claims about what “our
law” does or does not require, but its entire of discussion of this issue does not cite a single
case. There is, for example, no authority cited for the proposition that an estimate offered
by a “qualified person” to the “general public” is the measure of damages—even if the
repairs have been made, and the estimate bears no relationship to the plaintiff’s actual cost
of making the repairs. See ante at ¶24.
       6
        To answer the rhetorical question posed in paragraph 18 of the majority opinion, if
an auto body shop owner actually repairs his car at a cost of only $1,000, then, yes, that is
his cost of repairs and the proper measure of damages. He cannot recover $5,000 just
because another body shop gives him an estimate for that amount.

                                              17
no evidence that he actually spent anything approaching $47,743.40 to repair his fence.

¶39.   In a bench trial, the trial judge’s award of damages will be set aside if it is so

excessive “as to strike mankind at first blush as beyond all measure, unreasonable in amount

and outrageous.” Johnson & Johnson Inc. v. Fortenberry, 234 So. 3d 381, 404-05 (¶84)

(Miss. 2017) (quoting Foster v. Noel, 715 So. 2d 174, 183 (¶56) (Miss. 1998)). The award

in this case is beyond all measure, unreasonable, and outrageous because there is no evidence

that it bears any rational relationship to the actual cost of repairs incurred by Trotter.

Accordingly, I would reverse and remand the case for a new trial on damages. See, e.g.,

Univ. of S. Miss. v. Williams, 891 So. 2d 160, 175-76 (¶¶46-48) (Miss. 2004); Savage v.

LaGrange, 815 So. 2d 485, 489 (¶7) (Miss. Ct. App. 2002).

       GRIFFIS, P.J., JOINS THIS OPINION.




                                             18